44 A.3d 1144 (2012)
COMMONWEALTH of Pennsylvania, Appellant
v.
Gregory POWELL, Appellee.
No. 641 CAP.
Supreme Court of Pennsylvania.
May 10, 2012.

ORDER
PER CURIAM.
AND NOW, this 10th day of May, 2012, upon consideration of the Commonwealth's Motion to Appoint New Counsel, the case is REMANDED to the court below with directions. The Federal Community Defender Office ("FCDO") complied with this Court's February 15, 2012 order and provided this Court with a federal court appointment order dated May 27, 2009, at Powell v. Beard et al., No. 2:09-cv-01802-RBS. The filing prompting that order *1145 requested the appointment of counsel "[f]or purposes of federal habeas corpus review of [Powell's] capital conviction and death sentence." See Motion for Appointment of Federal Habeas Counsel, filed 4/28/2009, at No. 2:09-cv-01802-RBS. Notably, the federal court order did not purport to appoint counsel outside the scope of federal habeas corpus civil proceedings, and it did not state that the FCDO was appointed for purposes of pursuing state post-conviction relief in advance of litigating a federal habeas corpus petition. Indeed, the federal appointment request was specifically limited to federal habeas corpus proceedings. Moreover, the FCDO was never formally appointed by the PCRA court in this case; instead, the FCDO simply entered its appearance. Accordingly, on remand, the PCRA court is directed to determine whether to formally appoint appropriate post-conviction counsel and to consider whether the FCDO may or should lawfully represent appellant in this state capital PCRA proceeding. See 18 U.S.C. § 3599(a)(2) (authorizing appointment of counsel to indigent state defendants actively pursuing federal habeas corpus relief from death sentence).
Furthermore, as part of the remand proceedings, the PCRA court is also directed to consider appellee's Motion to Correct Omission from the Record, and is directed to forward an explanation for its order denying appellee's request to proceed pro se, its decision to order a competency hearing, and its determination to consider supporting filings ex parte.
Finally, upon consideration of the Commonwealth's Motion to Correct Omission from the Record and appellee's response thereto, the Commonwealth's Motion is GRANTED and the following Notes of Transcripts are to be included in the record: Notes of Transcripts dated August 12, 2010, October 29, 2010, January 14, 2011, and September 8, 2011.
Remanded with directives. Jurisdiction is relinquished.